Citation Nr: 1624124	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for swelling of the toes, fingers, and knees, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for nocturia, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for syncopal episodes, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1985 to July 1994, with periods of active duty from July 1985 to November 1985 and from November 1990 to May 1991.  She had service in the Southwest Asia theater of operations from January 1991 to May 1991.  She is in receipt of awards that include the Army Service Ribbon, Southwest Asia Service Medal, Overseas Service Ribbon, and National Defense Service Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was previously remanded for additional development by the Board in September 2015. 

Regarding the issue of entitlement to service connection for swelling of the toes, fingers, and knees, after a December 2015 Supplemental Statement of the Case was issued by the RO, additional private treatment records were added to the record without a waiver of the Veteran's right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for nocturia, syncopal episodes, and a right hip disability are addressed in the REMAND that follows the below ORDER.   


FINDING OF FACT

The Veteran's chronic swelling of the toes, fingers, and knees is manifested by objective signs and symptoms of swelling, and this swelling has not been attributed to a known clinical diagnosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for swelling of the toes, fingers, and knees, due to undiagnosed illness, are met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. § 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for swelling of the toes, fingers, and knees.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  The symptoms must have become manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for swelling of the toes, fingers, and knees, which she contends is due to her Gulf War service.  

In a July 1999 statement, the Veteran reported that since her tour of duty in Southwest Asia, she had experienced soreness, pain, and swelling in her joints.  Specifically, she stated that her fingers and toes ached the worst and that her feet would become swollen.  

A January 2000 lay statement from the Veteran's mother indicates that after the Veteran returned home from Southwest Asia, she often witnessed the Veteran's fingers and hands getting swollen to the point that she could not wear rings on them.  

During a June 2000 VA examination, the Veteran reported that for the past 10 years, she had been experiencing intermittent episodes of swelling and achiness in her hands and feet.  She indicated that when these episodes occurred, they would last 3 or 4 days before subsiding and leaving no residuals.  Examination revealed no deformities, soft tissue swelling, or increased heat.  Other than the right hip, the Veteran was able to articulate the joints through all corresponding physiological arcs without any display of discomfort.  The examiner determined that while the Veteran had a diagnosis of right hip osteoarthritis and early avascular necrosis, there was no evidence of osteoarthritis of the joints of the hands and feet, rheumatoid arthritis, or gouty arthritis.    

A February 2011 VA examiner found that the Veteran had degenerative joint disease of the bilateral feet, bilateral hands, and right knee, but opined that they were less likely as not related to her period of service.  In November 2015, a VA examiner reviewed the Veteran's claims file to determine whether her swelling of the toes, fingers, and knees were related to her degenerative joint disease of the feet and hands.  The examiner found that the Veteran's swollen fingers, toes, and knees were an undiagnosed illness without medical confirmation and based on the Veteran's complaints only.  As no pathology was found, there was no diagnosis given.  The examiner also opined that the Veteran's degenerative joint disease of the feet and hands were not related to the swollen fingers, toes, and knees.  As such, the examiner has determined the Veteran's manifestations of swelling cannot be attributed to any known or previously suggested clinical diagnoses.  

The United States Court of Appeals for Veterans Claims has held that, "[o]bjective medical evidence is not required for an award of service connection under section 1117."  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs and symptoms, such as joint pain and fatigue, that are capable of lay observation.  Id. at 9-10.  In this case, although the VA examiners did not find objective evidence of swelling of the joints on examination, the Veteran and her mother have provided credible lay observations of swelling in the Veteran's toes, fingers, and knees since her period of service in Southwest Asia.  Therefore, as there have been credible objective signs and symptoms of swelling in the toes, fingers, and knees, and a VA examiner has opined that these manifestations are not due to a known clinical diagnosis, the Board concludes that service connection for swelling of the toes, fingers, and knees due to an undiagnosed illness is warranted.  


ORDER

Service connection for swelling of the toes, fingers, and knees, due to undiagnosed illness, is granted.






REMAND

The Board finds that additional development is required prior to the adjudication of the claims for service connection for nocturia, syncopal episodes, and a right hip disability.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the examination reports obtained in this case are inadequate, and thus, each of these claims is remanded in order to obtain adequate medical opinions.

Regarding the Veteran's nocturia, a VA examiner in November 2015 opined that it is less likely than not that the Veteran's nocturia is related to service.  The rationale for this opinion was that the Veteran's service records did not document chronic ongoing treatment or condition for nocturia.  The examiner also found no documentation of a relation between a specific toxic exposure event in Southwest Asia and the Veteran's complaints of nocturia.  However, despite the examiner noting that the Veteran's statements and buddy statements were considered in rendering his opinion, his rationale was devoid of mention of the Veteran's report of continuous nocturia since service.  The Veteran asserted in August 1999 correspondence that after serving in Southwest Asia, she would have to get up 4 times a night to use the restroom.  In a January 2011 statement, the Veteran's 17-year-old daughter indicated that she had witnessed the Veteran getting up 5 times a night to use the bathroom since she was 4 years old.  During her February 2011 VA examination, the Veteran reported that since her period of service, she had to get up 5 to 7 times to use the restroom at night.  The VA examiner's rationale for determining that the Veteran's nocturia is not related to service is inadequate, because it fails to consider the Veteran's and Veteran's daughter's competent reports of frequent urination at night.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).   For these reasons, the Board finds that a new opinion is warranted with regard to the Veteran's nocturia claim.  

With respect to the Veteran's syncopal episodes, the November 2015 examiner determined that the Veteran had a diagnosis of vasovagal syncope and that it is less likely than not that this disability is related to service.  However, in a May 2016 Informal Hearing Presentation, the Veteran asserted that while she had not been diagnosed with vasovagal syncope in service, her syncopal episodes could have potentially been a preexisting disability that was aggravated by her periods of service.  A review of the Veteran's July 1985 enlistment examination shows that the Veteran indicated on her Report of Medical History that she had experienced dizziness or fainting spells and car, train, or air sickness.  The examiner noted that the Veteran had a history of fainting and getting dizzy 2 months previously but that she had not gone to the doctor.  He also noted that the Veteran had been car sick when she was very young.  The examiner found that both conditions were not considered disabling.         

A veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness, as a "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1)(2015); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In this case, the Veteran's vasovagal syncope was not noted on her July 1985 entrance examination, as the examiner had only noted a history of fainting, dizziness, and getting car sick.  See 38 C.F.R. § 3.304(b)(1).  An opinion has not yet been obtained that addresses the question of whether the Veteran's vasovagal syncope clearly and unmistakably preexisted her active service, and if so, whether it clearly and unmistakably was not aggravated by service.  For these reasons, this claim must be remanded for a new VA examination and adequate opinions as to all aspects of this claim.  See 38 C.F.R. § 3.159(c)(4) (2015).      

As to the Veteran's right hip disability, the November 2015 examiner opined that it is less likely than not that the Veteran's right hip osteoarthritis/avascular necrosis is related to service.  The rationale for this opinion was that the Veteran's service records did not document a specific injury, chronic ongoing treatment, or a chronic condition for the right hip.  The examiner also found no documentation of a relation between a specific toxic exposure event in Southwest Asia and the Veteran's complaints of nocturia.  However, despite the examiner noting that the Veteran's statements and buddy statements were considered in rendering his opinion, his rationale was devoid of mention of the Veteran's report of continuous right hip pain since service.  Lay statements from the Veteran's mother and brother dated in September 2007 show that since the Veteran had come home from the Gulf War, she had complained about her hip and walked with a limp.  She was also noted to not put pressure on her leg and to have difficulty in climbing stairs.  During her February 2011 VA examination, the Veteran reported that since her period of service, she had experienced right hip pain.  The VA examiner's rationale for determining that the Veteran's right hip disability is not related to service is inadequate, because it fails to consider the Veteran's and Veteran's family's competent reports of continuous right hip pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the examiner found that the service treatment records did not document a specific right hip injury.  However, the Board notes that an October 1992 treatment record during the Veteran's period of National Guard service shows that she incurred a right adductor strain.  She reported that she had also experienced right hip pain intermittently for 3 to 4 years.  Thus, the examiner seemingly incorrectly reported the Veteran's history, which deems the analysis inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  For these reasons, the Board finds that a new opinion is warranted with regard to the Veteran's right hip claim.  

The Board observes that following the issuance of the December 2015 Supplemental Statement of the Case (SSOC), additional evidence relevant to an issue on appeal was added to the record.  Specifically, private treatment records dated from June 2013 to June 2015 pertaining to dizziness/syncopal episodes were associated with the record.  No SSOC was issued considering the additional evidence, and the Veteran has not waived her right to have the evidence considered by the AOJ.  The Board has determined that the issuance of an SSOC addressing the cited evidence is warranted.  See 38 C.F.R. § 19.37(b) (evidence received after transfer of records to the Board). 

Finally, on remand, ongoing, non-duplicative VA and private treatment records related to the claimed disabilities should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims. 

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who provided the November 2015 opinion, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with appropriate expertise to determine the etiology of the Veteran's nocturia.  

Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the nocturia is etiologically related to the Veteran's period of active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible, and the examiner must recognize the various reports of continuous symptoms since service, summarized in the body of this Remand, above, to include the Veteran's August 1999 correspondence, the Veteran's daughter's January 2011 statement, and the Veteran's reports at her February 2011 VA examination.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of her syncopal episodes.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Following a review of the record, the examiner should comment on the following:

(a)  Whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the Veteran's current syncopal episodes existed prior to service; and if so what evidence supports that conclusion.

(b)  If the syncopal episodes are found to have clearly and unmistakably preexisted service, the examiner must discuss whether it is clear and unmistakable (undebatable based upon evidence that cannot be misinterpreted and misunderstood) that the syncopal episodes did not undergo an increase in severity as a result of service.

In providing the requested opinions, the examiner must consider the Veteran's competent lay statements of experiencing continuous symptoms of dizziness and fainting and assume such statements are credible.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who provided the November 2015 opinion, if available.  If that examiner is not available, all pertinent evidence of record should be made available to and reviewed by another physician with appropriate expertise to determine the etiology of the Veteran's right hip disability.  

Based upon the prior examination results and a review of the other pertinent evidence of record, the physician should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the right hip disability is etiologically related to the Veteran's period of active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible, and the examiner must recognize the documented in-service injury as well as the various reports of continuous symptoms since service, summarized in the body of this Remand, above, to include the October 1992 right adductor strain, the September 2007 lay statements from the Veteran's mother and brother, and the Veteran's reports at her February 2011 VA examination.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she must explain why the required opinion cannot be provided.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


